Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 8, 10-11, 15-20, 22 and 24-28 are pending. Claim 28 has been added. Claims 5-7 and 9 have been canceled. Claims 1 and 8 have been amended. Claims 1, 8, 10 and 28 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 1 (inhibitor of LPL) and SEQ ID NO: 5 (transduction domain). Claims 11, 15-20, 22 and 24-27 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 6-8 and 10 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Hagi et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Morley et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1 and 5-9 under 35 U.S.C. 103 as being unpatentable over Morley in view of Hagi et al. is withdrawn in view of the amendments to the claims. 
The rejection of claims 1, 5 and 10 under 35 U.S.C. 103 as being unpatentable over Hagi et al. in view of Tautzenberger et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 6-8 and 10 under 35 U.S.C. 103 as being unpatentable over Morley in view of Tautzenberger et al. is withdrawn in view of the amendments to the claims.

Examiner’s Note
This application is in condition for allowance except for the presence of claims 11, 15-20, 22 and 24-27 directed inventions non-elected without traverse.  Accordingly, claims 11, 15-20, 22 and 24-27 have been cancelled.  

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a composition comprising an inhibitor of LPL, wherein the inhibitor comprises an N-terminal transduction domain derived from HIV-TAT and a C-terminal inhibitor domain.
The closest prior art (the combined teachings of Morley and Hagi et al.) render obvious a composition comprising an inhibitor of LPL, wherein the inhibitor comprises a C-terminal transduction domain derived from HIV-TAT and a N-terminal inhibitor domain.
Morley and Hagi et al. do not teach nor suggest placing the transduction domain at the N-terminus.
Furthermore, the reference of Jones et al. (PNAS. Vol.95, pp. 9331-9336, August 1998) teaches that the construct tat-LPL had no biological activity, whereas the construct LPL-tat did (Figs. 3A, 3B and 3E).
Therefore, the skilled artisan would have not had a reasonable expectation of success in placing the transduction domain (i.e. tat) at the N-terminus.
For these reasons, the claims are both novel and unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658